Order and judgment (one paper), Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered April 20, 2001, insofar as appealed from as limited by the briefs, dismissing defendant’s counterclaims for additional rent and attorneys’ fees, unanimously affirmed, with costs..
Upon the parties’ respective motions for summary judgment, defendant lessor’s counterclaim for additional rent was properly dismissed upon a record demonstrating that plaintiff lessee paid the additional rent sought for real estate taxes, and that no additional rent is due for other expenses never previously billed. As defendant recognizes, dismissal of its counterclaim for additional rent necessarily involves dismissal of its counterclaim for attorneys’ fees. Concur—Mazzarelli, J.P., Saxe, Rosenberger, Ellerin and Marlow, JJ.